TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 6, 2013



                                      NO. 03-12-00471-CV


                                   D. H. a/k/a D. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s final

decree of termination: IT IS THEREFORE considered, adjudged and ordered that the trial

court’s final decree of termination is in all things affirmed. It is FURTHER ordered that it

appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made; and that this decision be certified below for observance.